DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office action is in response to the amendment filed July 16, 2021.  Claims 1 and 8 are amended, and claim 19 is added.  Claims 5-7 and 9-18 remain withdrawn.  Claims 1-4, 8, and 19 are pending and addressed below.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant’s arguments are directed to the claims as amended and will be addressed in the body of the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
In newly amended claim 1, applicant claims the marker rivet “having the same geometric shape as the eyelet of the strut prior to being secured within the eyelet of the strut”.  Applicant argues Figs. 5A and 5D and the corresponding “Brief Descriptions” of the figures support the claim amendment.  However, examiner cannot find support for the limitation.  However, Fig. 5A shows substantial size differences between the inner-facing surfaces defining the eyelet 500 (see Figs. 5B-C), with empty space between the rivet and the surfaces defining the eyelet.  Furthermore, Fig. 5A shows the spacing is substantially different distances depending on the point of reference, for instance, the recesses 510 are far more pronounced in the eyelet and the recesses of the rivet 505 are not proportional to the recesses of the eyelet, thereby defining a substantially different shape of the rivet 505 prior to being secured within the eyelet.  Moreover, the eyelet includes a recess along plane 5B that does not have a corresponding recess in the rivet.  Thus, examiner concludes applicant does not have a marker rivet having the same geometric shape as the eyelet of the strut prior to being secured within the eyelet of the strut.
Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as depending from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imran (US 6022374).

    PNG
    media_image1.png
    280
    364
    media_image1.png
    Greyscale

	Regarding claims 8 and 19, Imran discloses an expandable mechanical device for use during a vascular medical procedure, the device comprising:
	(claim 8) a strut (29) having an eyelet defined therein (28), the eyelet having tapered side walls (walls shown tapering to projections 31; see annotated Fig. 4 above, the tapered side walls including the surface opposite the identified “tapered side wall”); wherein the eyelet has an outermost surface (see annotated Fig. 4 above), an opposite innermost surface (see annotated Fig. 4 above), and the tapered side walls are tapered in a direction from the outermost surface to the innermost surface (see Figs. 4 and 6, wherein the tapered side walls taper towards the innermost surface, the tapered side walls and the innermost surface meeting at the projections 31); and
	a marker rivet secured within the eyelet of the strut (37); and
	(claim 19) wherein the tapered side walls have a greatest separate distance therebetween at the outermost surface and a smallest separation distance therebetween at the innermost surface (see Fig. 6).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WADE MILES/Primary Examiner, Art Unit 3771